Citation Nr: 0726302	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).


FINDING OF FACT

The evidence indicates that the veteran's low back disability 
was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  
The decision below grants service connection for a low back 
disability.  The record reflects that the RO has provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claims, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As such, there is no 
further need to discuss compliance with the duties to notify 
and assist.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran contends that he injured his back in service 
after jumping to the back of a ration trailer to escape the 
sandstorm created by a helicopter landing.  He reports that 
his back popped, and he could not straighten up for 10 to 15 
minutes.  The veteran reports that he was given the day off, 
but the back was still sore the next day.  See, e.g., March 
2002 Notice of Disagreement.  The veteran has stated that he 
was told to report his back problem on separation, which he 
did, and he says they told him he had a bad vertebra, which 
could only be fixed by an operation.  See May 1996 VA 
examination record; May 2002 RO hearing transcript.  He 
reports that he decided to not get the operation and that the 
back has hurt since then the in-service injury.  Id.  He has 
also reported that he did not get a job with the R.I. 
Railroad because of his back disability in approximately 
1970.  Id.  The veteran's nephew, who worked at the R.I. 
Railroad at that time, has submitted a letter corroborating 
this contention.  See February 2007 lay statement.  

The veteran's service medical records were lost and could not 
be located.  See July 1968 Airmail message.  The June 1969 
separation exam record reports normal findings for the spine, 
but also the veteran's history of recurrent back pain.  

An August 1969 VA examination record reports the veteran's 
history of a "pain in his chest while jumping up in a truck 
to escape an aircraft."  The record also reports the 
veteran's history of right side chest pain and sometimes 
being unable to straighten up from bending over because his 
low back would "catch" and cut his breath off.  The exam 
record reports normal findings for the musculoskeletal 
system.  

A September 1983 treatment record reports that the veteran 
injured his back at work.  See Pine Bluff Orthopaedic Surgery 
record.  The veteran was assessed with lumbosacral strain and 
was noted to have a L5 congenital defect.  

March 1989, February 1993, and August 1994 treatment records 
report the veteran's complaints of low back pain.  See Delta 
Memorial Hospital records.  A May 1996 VA examination record 
reports the veteran's history of back pain with radiation to 
both legs since the injury in service.  The veteran was 
assessed with residuals of lumbar spine injury with 
degenerative changes.  

A private doctor submitted a statement in January 2002, in 
which he reported that he has treated the veteran for low 
back pain and leg trouble since approximately 1982.  He 
described the veteran's history of the in-service injury and 
stated that it was his professional opinion that the in-
service injury was responsible for the veteran's current low 
back disability.  See January 202 Lewellen statement.  

A VA examination was conducted in July 2005.  The veteran was 
diagnosed with lumbar spondylosis with chronic sprain and L5-
S1 degenerative disc disease.  The examiner stated that the 
veteran's low back condition was "at least is likely is 
not" a result of the injury, based on the examination and 
review of the veteran's x-rays and history.  

It is unclear whether the examiner meant the low back 
condition was "as likely as not" related.  Regardless of 
the confusion, however, the Board finds that service 
connection is warranted for the low back condition.  The 
separation exam record reports the veteran's history of 
recurrent back pain, and the veteran has consistently 
reported injuring himself in service after jumping into a 
truck, including in the August 1969 examination, 2 months 
after separation.  The veteran is competent to report the 
details of his in-service injury and his symptoms since that 
injury.  Although the veteran is not competent to link his 
current low back disability to service, the veteran's 
physician has reported that, in his opinion, the in-service 
injury caused the current low back disability.  Based on the 
veteran's credible account, the positive nexus opinion, and 
the lack of a (clear) negative nexus opinion, the Board finds 
that service connection is warranted.  




ORDER

Service connection for a low back disability is granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


